DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	
Allowable Subject Matter
Claims 2-22 are allowed. Applicant has overcome the pending non-statutory double patenting rejection with approved terminal disclaimer
Following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of Independent claim 1 is that it contains limitations “by the computing device and based on the data, that the source is outside a field of view of the camera; determining, based on the determining that the source is outside the field of view, a location of the source; activating, based on the location of the source, a second camera; and storing, in a database, second data from the second camera, the information indicating the source, and the location of the source.”. These imitations in the context of other limitations in the claim, considering the claim as a whole, is not anticipated nor is obvious over the prior art of record or prior art found during Examiner’s search. Other Independent Claims are allowable for similar reason. Depended claims are allowable, at least, because of their dependence on the allowable independent claim.
Examiner found following prior arts to be related and are from the general field of the claimed invention, however they separately or in combination fails to teach the above discussed specific claimed limitations:

US 20170019644 A1 (Fig.1; detecting threat by sensors 12-14, may be camera {para 5, 10} ; based on the threat sending drone 30 to take image)

US 20200162701 A1 and US 10594987 B1 (camera including wireless signal detection, so that presence can be detected even if the person is not within the field of view of the camera; para 5, 117; Fig.17 para 314-324 describes getting video from two field of views to find the direction of movement)
But does not teach “by the computing device and based on the data, that the source is outside a field of view of the camera; determining, based on the determining that the source is outside the field of view, a location of the source; activating, based on the location of the source, a second camera; and storing, in a database, second data from the second camera, the information indicating the source, and the location of the source.”


US 20180122217 A1 teaches detecting wireless signal {para 13, 37, 28} and take image {para 34, 380, Fig.3} from where it can indicate if the person is not in the image.

But does not teach “by the computing device and based on the data, that the source is outside a field of view of the camera; determining, based on the determining that the source is outside the field of view, a location of the source; activating, based on the location of the source, a second camera; and storing, in a database, second data from 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426